Citation Nr: 1612874	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-45 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to March 31, 2009 for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1980 to October 1980, and from April 1983 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted a TDIU and assigned an effective date of March 31, 2009.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In August 2014, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain VA and private treatment (medical) records, and to obtain an opinion regarding the impact of the service-connected disabilities on the Veteran's employability for the period from 2003 to March 2009.  This was accomplished, and the Board finds that the AOJ substantially complied with the August 2014 Board Remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The appeal is REMANDED to the AOJ.  


REMAND

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled; therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015). 

The Veteran seeks an effective date prior to July 31, 2009 for the grant of a TDIU.  He contends that he filed the claim for a TDIU on October 28, 2003, which was received by the RO on October 29, 2003.  See, e.g., August 2009 VA Form 21-4138.  The record confirms that VA received the TDIU claim on October 29, 2003.  See October 2003 VA Form 21-8940.  

The combined rating percentage requirements of 38 C.F.R. § 4.16(a) were initially met on July 31, 2009.  In the July 2009 rating decision on appeal, the RO assigned an effective date of July 31, 2009, finding that the Veteran was eligible for TDIU under the combined rating percentages indicated under 38 C.F.R. § 4.16(a) as of July 31, 2009.  During the period from October 29, 2003 to July 31, 2009, the Veteran was service connected for a lumbar spine disability (rated at 40 percent from April 4, 1998), tinnitus (rated at 0 percent from April 4, 1998, and at 10 percent from October 29, 2003), and bilateral hearing loss (rated at 0 percent from April 4, 1998). 


There is evidence that suggests that the Veteran's service-connected disabilities rendered him unemployable prior to July 31, 2009.  In the TDIU claim received on October 29, 2003, the Veteran indicated that he last worked full time on July 1, 2003 for Speedrack Products Group.  The December 2009 VA Form 21-4192 from Speedrack Products Group shows that the Veteran last worked on July 8, 2003, that he never returned from family leave, and that he was working in an administrative capacity.  Social Security Administration (SSA) disability records show that the Veteran has been disabled since July 1, 2003 with a primary diagnosis of osteoarthritis and allied disorders, and a secondary diagnosis of disorders of the back (discogenic and degenerative).  See February 2005 SSA Notice of Decision; April 2005 SSA Disability Determination and Transmittal.   

The October 2014 VA examiner opined that, for the period from 2003 to 2009, the Veteran was at least as likely as not able to seek and maintain substantially gainful employment as a result of the service-connected lumbar spine disability.  In reaching this conclusion, the October 2014 VA examiner explained that the Veteran had subjective complaints of pain but that the severity of pain described by the Veteran is not consistent with the radiologic and physical findings at the that time.  The October 2014 VA examiner opined that it is at least as likely as not that the Veteran would have experienced mild to moderate difficulty in employment where heavy lifting and carrying, pushing, and pulling would have been required, and that the Veteran would have likely experienced some mild difficulty in sedentary labor in the absence of nerve root impingement.  The October 2014 VA examiner explained that bulging intervertebral discs are a very common occurrence and usually remain asymptomatic; however, they can cause discomfort and disability in various parts of the body if the disc compresses an adjacent nerve root.  The October 2014 VA examiner did not provide an opinion with respect to the effect of the service-connected bilateral hearing loss and tinnitus on the Veteran's employability for the period from 2003 to 2009. 


Based on the foregoing, the Board finds evidence to suggest that the Veteran may have been unemployable prior to July 31, 2009 due to the service-connected disabilities.  The Board finds that the issue of entitlement to an earlier effective date for a TDIU, for the period prior to July 31, 2009, should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. 
§ 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period from October 29, 2003 to July 31, 2009.

2. After the requested adjudication has been completed, the issue of entitlement to an earlier effective date prior to July 31, 2009 for a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



